DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 21, 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the at least one smart electronic surgical instrument" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, Examiner assumes meant to refer to the --- at least one smart electronic surgical device ---.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiMaio et al. (US Pub No. 2017/0079530) in view of Mueller et al. (US Pub No. 2014/0117256) and Krivopisk et al. (US Pub No. 2014/0364691).
With regards to claims 1, 15 and 18-19, DiMaio et al. disclose a minimally invasive image acquisition system comprising:
a tubular probe (i.e. fiber optic probe (7000)) (paragraphs [0564]-[0565]; Figures 70A,B, 71) comprising:
a plurality of illumination sources (i.e. “light emitters”, 7005) disposed at a distal end of the tubular probe and comprising a first subset of illumination sources and a second subset of illumination sources, wherein each illumination source is configured to emit light having a specified central wavelength and wherein the first subset of illumination sources is co-planar with the second subset of illumination sources (paragraph [0173]-[0175], referring to “one or more light sources and one or more high-resolution multi-spectral cameras”, wherein, as depicted in Figures 70A,B, a camera (7010) is associated with a plurality of illumination sources (7005) and are co-planar, and therefore a probe with more than one camera would comprise a first subset of illumination sources (i.e. illumination sources associated with one camera) and a second subset of illumination sources (i.e. illumination sources associated with the other camera) and that are coplanar; further referring to the cameras can measure scattering, reflection, etc., of “different wavelengths of light” over time from the tissue region; paragraphs [0564]-[0565], referring to the light detectors being capable of emitting around 1000 different wavelengths of light; Figures 70A,B); 
a first light sensing element (i.e. “one or more high-resolution multi-spectral cameras”; 7010) disposed at the distal end of the tubular probe and proximal to the first subset of illumination sources (i.e. 7005), the first light sensing element having a first field of view comprising a first field of view center axis and configured to receive illumination reflected from a first portion of a surgical site disposed distally to the distal end of the tubular probe when the first portion of the surgical site is illuminated by at least one of the first subset of illumination sources (paragraphs [0173]-[0175], referring to “one or more high-resolution multi-spectral cameras”, wherein the cameras can measure reflection of different wavelengths of light from the tissue region, which would inherently be associated with a first field of view comprising a first field of view center axis and further, as depicted in Figures 70A,B, a camera (7010) is proximal to illumination sources (7005); paragraphs [0564]-[0565], referring to both light emitters and light detector being at the same end (i.e. distal end) of a probe; Figures 70A,B) and
a second light sensing element (i.e. “one or more high-resolution multi-spectral cameras”; 7010) disposed at the distal end of the tubular probe and proximal to the second subset of illumination sources, the second light sensing element having a second field of view comprising a second field of view center axis and configured to receive illumination reflected from a second portion of the surgical site disposed distally to the distal end of the tubular probe when the second portion of the surgical site is illuminated by at least one of the second subset of illumination sources (paragraphs [0173]-[0175], referring to “one or more high-resolution multi-spectral cameras”, wherein there can be multiple cameras, and thus one of the multiple cameras can correspond to the “second light sensing element” and can measure reflection of different wavelengths of light from the tissue region, which would inherently be associated with a second field of view comprising a second field of view center axis and further, as depicted in Figures 70A,B, a camera (7010) is proximal to illumination sources (7005); paragraphs [0564]-[0565], referring to both light emitters and light detector being at the same end (i.e. distal end) of a probe; Figures 70A,B),
wherein the first field of view center axis and the second field of view center axis are directed in a same distal direction towards the surgical site disposed distally to the distal end of the tubular probe (paragraphs [0173]-[0174], referring to the one or more cameras recording the same target tissue region (409), and thus both field of view center axes would be directed in a same distal direction towards the surgical site disposed distally to the distal end of the tubular probe; paragraphs [0564]-[0565], referring to both light emitters and light detector being at the same end (i.e. distal end) of a probe; Figures 7, 70A,B), and
wherein at least one illumination source of the first subset of illumination sources is configured to emit light having a specified central wavelength that differs from light emitted by at least one illumination source of the second subset of illumination sources (paragraphs [0130], [0564]-[0565], referring to the light emitters being capable of emitting around 1000 different wavelengths of light between 400 nm and 1100 nm, and therefore, for example, during different time instances, at least one illumination source of the first subset can emit light having a specified central wavelength at one time instance that differs from light emitted by at least one illumination source of the second subset of illumination sources at another time instance); and 
a computing system (412) (paragraph [0173]; Figure 7), wherein the computing system is configured to:
	receive data from the first light sensing element (paragraphs [0173]-[0175], referring to acquiring images of data subset 404, wherein said data subset includes data from the first light sensing element (i.e. one of the multiple cameras); Figure 7);
	receive data from the second light sensing element (paragraphs [0173]-[0175], referring to acquiring images of data subset 404, wherein said data subset includes data from the second light sensing element (i.e. another of the multiple cameras; Figure 7)
	compute imaging data (i.e. “images of data subset 404”) based on the data received from the first light sensing element and the data received from the second light sensing element (paragraphs [0173]-[0175], referring to acquiring images of data subset 404).
Further, with regards to claims 15 and 18-19, DiMaio et al. further discloses that their system comprises a processor/control circuit and a memory (i.e. “non-transitory computer readable medium”, which is implicitly required for the controller of DiMaio et al. to function) coupled to the processor, the memory storing instructions (i.e. “computer readable instructions”) executable by the processor to control an operation of the illumination sources and perform the functions of the computing system (paragraphs [0029], [0038], [0138])
However, DiMaio et al. do not specifically disclose that the second field of view overlaps at least a portion of the first field of view.
Further, DiMaio et al. do not specifically disclose that the computing system is further configured to transmit the imaging data via a data network to a modular control tower in data communication with a plurality of display systems, wherein the modular control tower is configured to be in data communication with at least one smart electronic surgical device.
Mueller et al. discloses an apparatus for improving fluorescence measurements, wherein the apparatus comprises a first light emitter (219) arranged for emitting photons into the associated tissue sample, a first light collector (221) arranged for receiving photons from the associated tissue sample, a second light emitter (223), a second light collector (225), wherein a reflectance spectrum is obtained via the first light emitter (219) and collector (221) and a fluorescence spectrum is obtained via the second light emitter (223) and collector (225) (Abstract; paragraphs [0088]-[0089]; Figures 1-2).  A first volume of the associated tissue sample which is probed during the measuring of the first set of data substantially overlaps a second volume of the associated tissue sample which is probed during the measuring of the second set of data, wherein a possible advantage may be that substantially the same volume of the associated tissue sample is analyzed, so that even an inhomogeneous sample may be correctly analyzed (paragraphs [0058]-[0059]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the second field of view of DiMaio et al. overlap at least a portion of the first field of view, as taught by Mueller et al., in order to have substantially the same volume of the associated tissue sample be analyzed, so that even an inhomogeneous sample may be correctly analyzed (paragraph [0058]).
However, the above combined references do not specifically disclose that the computing system is further configured to transmit the imaging data via a data network to a modular control tower in data communication with a plurality of display systems, wherein the modular control tower is configured to be in data communication with at least one smart electronic surgical device.
Krivopisk et al. discloses an interface unit (8700, 8900) configured to functionally associated with an endoscope system (10, 8810) which comprises at least two simultaneously operating imaging channels (50a,50b) associated with at least two displays (40a, 40b in Figures 87A and 88; 8840a-c in Fig. 89) (paragraphs [1187]; Figures 87A-89).  The interface unit comprises an image processor (8710) functionally associated with at least two imaging channels, and configured to generate images comprising image data received simultaneously from the at least two imaging channels (paragraph [1187]; Figures 87A-89).  The interface unit further comprises a communication channel comprising a communication interface port (8770) configured to allow communication between the interface unit computer and a computer network at least for transferring files between the interface unit computer and the computer network, wherein the computer network can be a local computer network, a hospital network or the Internet (paragraphs [1194]-[1196]).  The interface unit is configured to communicate through the communication interface port to a network computer, substantially in real time a video stream generated by the image processor (paragraphs [0128], [1196]; Figures 87A-89, note in Figure 89, the data network/computer network is that of a computerized surgical hub system).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the computing system of the above combined references be further configured to transmit the imaging data via a data network, as taught by Krivopisk et al., in order to provide transmission of the data to a hospital network, thereby providing the ability to share data to the hospital staff.  
With regards to the limitation concerning the imaging data being specifically transmitted “to a modular control tower in data communication with a plurality of display systems, wherein the modular control tower is configured to be in data communication with at least one smart electronic surgical device”, Examiner notes that claims 1, 15 and 19 are directed to an apparatus, wherein the limitation is considered to be directed to an intended use of the claimed apparatus and/or manner of operating the claimed apparatus.  Specifically, claim 1 sets forth that their system comprises of a tubular probe comprising a plurality of illumination sources, a first light sensing element, a second light sensing element and a computing system, claim 15 sets forth that their system comprises a processor and a memory coupled to the processor and storing instructions executable by the processor, claim 18 sets forth a system comprising a control circuit and claim 19 sets forth that their system comprises a non-transitory computer readable medium storing computer executable instructions that are executed by a machine.  However, the modular control tower is not positively set forth as part of the claimed apparatus of the respective claims.  Rather, the claimed apparatuses are set forth as being intended to be used to transmit the imaging data “to a modular control tower…”, wherein the modular control tower is not set forth as part of the claimed structure of the apparatus claims. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Since the computing sytem/processor/control circuit of the above combined references is capable of transmitting the imaging data via the data network to any receiving element, including a modular control tower [which is in data communication with a plurality of display systems and which is in data communication with at least one smart electronic surgical device], the above combined references meet the above limitation of the apparatus claims.  
With regards to the limitation concerning the “second light sensing element…proximal to the second subset of illumination sources”, as discussed above, Examiner notes that DiMaio et al. discloses in paragraph [0173]-[0175] that their probe includes “one or more light sources and one or more high-resolution multi-spectral cameras”, and therefore more than one camera can be used, and, it would inherently follow from Figures 70A,B, that the additional camera is proximal to a respective set of illumination sources (i.e. “second subset of illumination sources”).  However, alternatively, if this is not considered to be an inherent feature, Mueller et al. discloses an apparatus for improving fluorescence measurements, wherein the apparatus comprises a first light emitter (219) arranged for emitting photons into the associated tissue sample, a first light collector (221) arranged for receiving photons from the associated tissue sample, a second light emitter (223), a second light collector (225), wherein a reflectance spectrum is obtained via the first light emitter (219) and collector (221) and a fluorescence spectrum is obtained via the second light emitter (223) and collector (225) (Abstract; paragraphs [0088]-[0089], note that there are two collectors/light sensing elements, each respectively associated with a light emitter (i.e. illumination source); Figures 1-2).  Therefore, alternatively, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the second light sensing element of the above combined references be proximal to the second subset of illumination sources (i.e. light sensing element is associated with it’s own respective subset of illumination sources), as taught by Mueller et al., in order to acquire additional diagnostic data (i.e. fluorescence measurements) and obtain improved fluorescence measurements (Abstract).
With regards to claim 2, as discussed above, the above combined references meet the limitations of claim 1.   However, though the above combined references do not specifically disclose that the first field of view has a first angle and the second field of view has a second angle and the first angle is the same as the second angle, Mueller et al. do disclose that the first volume “substantially overlaps” the second volume, such as “at least 50%, such as at least 80%”.  Therefore, it would have been obvious to one of ordinary skill in the art, through routine experimentation, to have the first volume entirely overlap the second volume (note that this would be a 100% overlap, which is within the range of “at least 50%” and “at least 80% and would result in the first angle being the same as the second angle) in order to determine the optimal overlap which provides a desired analysis.  
With regards to claim 3, Mueller et al. disclose that the first field of view has a first angle and the second field of view has a second angle and the first angle differs from the second angle (paragraphs [0058]-[0059], one of the volumes being substantially a subset of the other volume such as at least 80% of the other volume, and as such, the respective angles of the respective field of views would differ from one another).
With regards to claims 4 and 5, DiMaio et al. disclose that the first light sensing element and the second light sensing element each have an optical element (i.e. optical lens) configured to adjust the respective first and second field of views (paragraphs [0249], [0251], referring to the FOV of the camera being controlled by the optical lens).
With regards to claim 6, Mueller et al. disclose that the second field of view overlaps all of the first field of view (paragraphs [0058]-[0059], referring to one volume being substantially a subset of another volume, and therefore one field of view overlaps all of the other field of view).
With regards to claim 7, Mueller et al. disclose that the first field of view is completely enclosed by the second field of view (paragraphs [0058]-[0059], referring to one volume being substantially a subset of another volume, and therefore one field of view is completely enclosed by the other field of view).
With regards to claim 8, DiMaio et al. disclose that the first light sensing element and the second light sensing element are at least partially disposed within an elongated camera probe (body of elongated probe as depicted in Figures 70A and 71) (paragraphs [0137]-[0138], referring to the image acquisition device corresponding to a camera; paragraphs [0565]-[0566]; see Figures 70A and 71, depicting an elongated probe which includes the light sensing elements (i.e. cameras), and is thus considered an elongated camera probe).
With regards to claim 9, DiMaio et al. disclose that each of the plurality of illumination sources is configured to emit light having a specified central wavelength within a visible spectrum (paragraphs [0130], [0564], referring to the center wavelength residing in the visible wavelengths).
With regards to claim 10, DiMaio et al. disclose that at least one of the plurality of illumination sources is configured to emit light having a specified central wavelength outside of a visible spectrum (paragraph [0130], referring to the wavelengths being the near-infrared wavelength range, which is outside the visible spectrum).
With regards to claim 12, DiMaio et al. disclose that the specified central wavelength outside of the visible spectrum is within an infrared range (paragraphs [0273], [0325], referring to the infrared wavelengths).
With regards to claim 13, DiMaio et al. disclose that the computing system is further configured to perform a first data analysis on the data received from the first sensing element and a second data analysis on the data received from the second light sensing element (paragraphs [0173]-[0175], [0570], referring to the acquired images being used for classifying tissue (i.e. burn tissue vs. healthy skin, etc.) and obtaining chemical and physical composition of the subject’s tissue).

Claim(s) 11 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiMaio et al. in view of Mueller et al. and Krivopisk et al. as applied to claims 10 and 15 above, and further in view of Levy (US Pub No. 2011/0263938).
With regards to claim 11, as discussed above, the above combined references meet the limitations of claim 10.  However, they do not specifically disclose that the specified central wavelength outside of the visible spectrum is within an ultra-violet range.
Levy discloses an endoscope comprising two or more sensors/cameras and a plurality of illumination sources (i.e. “illuminators”) disposed at a distal end of the tubular probe and comprising a first subset (508) of illumination sources and a second subset (518) of illumination sources, wherein each illumination source is configured to emit light having a specified central wavelength, wherein the first and second subset of illumination sources are proximal, respectively, to the first and second light sensing elements and wherein at least one illumination source of the first subset of illumination sources is configured to emit light having a specified central wavelength that differs from light emitted by at least one illumination source of the second subset of illumination sources (paragraphs [0012]-[0021], [0064]-[0067]).  At least one of the illuminators is configured to emit ultraviolet light (paragraph [0014]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the specified central wavelength of the above combined references outside of the visible spectrum be within an ultra-violet range, as taught by Levy, in order to effectively provide illumination in additional different wavelength bands, and therefore provide increased diagnostic value (Abstract; paragraph [0017], [0075]).
With regards to claim 16, as discussed above, the above combined references meet the limitations of claim 15.  However, they do not specifically disclose that the memory coupled to the processor further stores instructions executable by the processor to receive, from a smart electronic surgical instrument, operational data related to a function or status of the at least one smart electronic surgical instrument.
Levy discloses an endoscope comprising two or more sensors/cameras and a plurality of illumination sources (i.e. “illuminators”) disposed at a distal end of the tubular probe and comprising a first subset (508) of illumination sources and a second subset (518) of illumination sources, wherein each illumination source is configured to emit light having a specified central wavelength, wherein the first and second subset of illumination sources are proximal, respectively, to the first and second light sensing elements and wherein at least one illumination source of the first subset of illumination sources is configured to emit light having a specified central wavelength that differs from light emitted by at least one illumination source of the second subset of illumination sources (paragraphs [0012]-[0021], [0064]-[0067]).  Levy further discloses that the memory coupled to the processor further stores instructions executable by the processor to receive, from a surgical instrument (i.e. signals from the handle of the endoscope, which is considered a smart surgical instrument as can be used for surgical interventions and further provide information), operational data (i.e. bending, rotating, or angulating signals) related to a function (i.e. maneuvering) or status of the surgical instrument (paragraphs [0051], [0071]-[0074]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the memory coupled to the processor of the above combined references further store instructions executable by the processor to receive, from a smart electronic surgical instrument, operational data related to a function or status of the at least one smart electronic surgical instrument, as taught by Levy, in order to effectively maneuver the surgical instrument (paragraph [0071]).
With regards to claim 17, Levy discloses that the memory coupled to the processor further stores instructions executable by the processor to compute imaging data based on the first data received from the first light sensing element, the second data received from the second light sensing element, and the operational data related to the function or status of the at least one smart electronic surgical instrument (paragraphs [0071]-[0075], note that the imaging data would be partly dependent on the maneuvering of the endoscope as it would control which tissues portions are imaged; Figure 6).  
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiMaio et al. in view of Mueller et al. and Krivopisk et al. as applied to claim 13 above, and further in view of Tesar (US Pub No. 2015/0297311).
With regards to claim 14, as discussed above, the above combined references meet the limitation of claim 13.  However, they do not specifically disclose that the first data analysis differs from the second data analysis.
Tesar discloses a medical apparatus for providing visualization of a surgical site, wherein the medical device comprises one or more cameras that image in different wavelengths which may be useful to identify and/or highlight the location and/or boundaries of specific features of interest such as tumors, etc. (Abstract; paragraph [0290]). Fluorescent and non-fluorescent images can be recorded by respective sensors, wherein emission image content (e.g., fluorescing tissue) can be parsed and superimposed (i.e. a first data analysis) and superimposed on image content that is not emitting (e.g., tissue that is not fluorescing), or vice versa (paragraphs [0290]-[0292], [0314], note that one image undergoes a data analysis comprising of parsing, etc, which the other image does not undergo (i.e. second data analysis that does not include parsing), and therefore data acquired from different sensors undergo different processing).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the first data analysis of the above combined references differ from the second data analysis, as taught by Tesar, in order to identify and/or highlight the location and/or boundaries of specific features of interest such as tumors, etc. (Abstract; paragraph [0290]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  DiMaio has been introduced to teach a first subset of illumination sources being co-planar with the second subset of illumination sources and wherein both the first and second light sensing elements are configured to receive illumination reflected from the surgical site disposed distally to the distal end of the tubular probe, etc..

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Lee et al. (US Pub No. 2005/0228246) disclose a probe that holds terminating ends of a first (10) and second (18) source optical fiber, as well as a first (20) and second (24) detector optical fiber at a distal end (paragraphs [0034], Figures 2A,B).
Oberg et al. (US Pub No. 2006/0282009) disclose a probe comprising multiple sets of optical fibers for illumination coplanar with multiple sets of optical fibers for detecting (paragraphs [0041]-[0045]; Figure 4).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793